     Case 5:15-cv-01556-RGK-MRW Document 100 Filed 04/22/21 Page 1 of 1 Page ID #:736



 1
 2
 3
 4
 5
 6
 7
 8
 9             IN THE UNITED STATES DISTRICT COURT
10          FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
12
                                            Case No. ED CV 15-1556 RGK (MRW)
13     RICHARD SCOTT ELSMORE,
14                        Plaintiff,
                                            JUDGMENT
15                   v.
16     CALIFORNIA HIGHWAY
       PATROL, et al.,
17
                          Defendants.
18
19
20
             Pursuant to the Order Accepting Findings and Recommendations of the
21
       United States Magistrate Judge,
22
             IT IS ADJUDGED that the action is dismissed without prejudice for
23
       lack of jurisdiction.
24
25
       DATE: April 22, 2021              ___________________________________
26                                       HON. R. GARY KLAUSNER
                                         UNITED STATES DISTRICT JUDGE
27
28
